Title: From Abigail Smith Adams to Richard Rush, 12 August 1817
From: Adams, Abigail Smith
To: Rush, Richard


				
					My dear Sir
					Quincy August 12th 1817
				
				I received your obliging favour of july 29th with the inclosure. I had not any objection to your taking a copy. It was my wish that you Should,—altho I hesitated at Saying So, least the partiality of a Parent Should mislead me.I feel that you take an interest in my present happiness, in the Safe return of my Son to his Native Country, altho I have not yet Seen him.—it is no Small gratification to me, that you are to Succeed him, that we can Show Great Britain that we have a Succession of Characters, which do honour to our own Country—and reflect it, upon  that, from which we originated.You will carry with You, our best wishes for your future prosperity, and supply, that experience, in which You Say, you are deficient, by devotion to your Country, by uprightness of intention, and integrity of conduct,—qualities which will outweigh the most Splendid talents, destitute of them—I am sure you will find in your Predecessor, a kindred Spirit: with every disposition to promote your Embassy. I Shall continue to lay claim to your correspondence for I Shall never cease; but with Life, to feel a warm, and I may add, Maternal interest in you; and that of your amiable and accomplished Partner—to whom present my kind Regards.You will See by the papers that mr Clark is married to my Grandaughter—I found that I must assent. If I did not consent, I could not prevail upon him to embark again for the Mediterranean a Single Man, or believe that he Should be more unhappy at leaving a wife, than one whom he considerd as Such. He hopes by going this voyage in the Frankling, to which he is attached, to be in the road to promotion—he was unfortunate when the President was here in being absent having been appointed one of the officers to Survey the Coast. He is now by permission upon a visit to her Mother at Utica—but has orders to join the Ship the last of the month.Beleive me dear Sir with the most cordial / Sentiments of Esteem and affection / Your Friend
				
					Abigail Adams
				
				
			